DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a process for virtually simulating a joining or welding operation. The limitation of a machine readable storage device storing machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to display a visual simulation of a three-dimensional joining operation within a simulation domain by simulating the simulation domain as a set of interconnected cross-sectional slices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a storage device and processing circuitry, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the storage device and processing circuitry limitation in the context of this claim encompasses mental visualization of a weld being formed section by section over time. The remaining limitations of the claim: A computer-implemented system for simulation of joining materials with or without filler material and processing circuitry provide an intended use and additional recitations of generic computer equipment.  Thus these limitations do not prevent the claim from being performed in the human Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites – a computer-implemented system … comprising: processing circuitry; and a machine readable storage device. These components, a computer with a processor and memory, are the basic elements of any computing device and are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented system … comprising: processing circuitry; and a machine readable storage device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 3-20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, S.A., Prachyabrued, M., Chambers, T.L. et al. Low-cost simulated MIG welding for advancement in technical training. Virtual Reality 15, 69–81 (2011). https://doi.org/10.1007/s10055-010-0162-x (“White”).
Concerning claim 1, White discloses A computer-implemented system for simulation of joining materials with or without filler material (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)), the system comprising: 
processing circuitry (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)); and 
a machine readable storage device storing machine readable instructions (p. 71, Sec. 3.1, p. 74, sec. 4.5 (“the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. This information is stored in contiguous memory buffers in a format that does not require data conversions between the graphical and physical simulation. This allows relevant data in the simulation to be passed directly to the video card and stored in vertex buffers without conversion.”) which, when executed by the processing circuitry, cause the processing circuitry to display a visual simulation of a three-dimensional joining operation within a simulation domain (p. 71-72 Sec. 3 describing the use of nVidia 3D Vision technology and 3D capable displays, Fig. 6, p. 74, Sec. 5.1 (“A three dimensional parabolic shape is assumed for the weld bead”), p. 74-75, Sec. 5.2, Fig. 4, p. 75, sec. 5.3 (“Figure 4 shows the conceptual connectivity of nodes in the weld mesh.”)) by simulating the simulation domain as a set of interconnected cross-sectional slices (Fig. 3, p. 74, Sec. 5 (“The initial model was adapted from the technique described by Patankar (1980) and uses a finite difference method to solve the thermal conductance problem using a discretization of the work-piece.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three .)  
Concerning claim 2, White discloses The computer-implemented system as defined in claim 1, further comprising one or more image sensors configured to capture images of a physical workpiece and a physical joining tool corresponding to a joining operation, the instructions configured to cause the processing circuitry to simulate the simulation domain based on the images (Fig. 9, p. 72, Sec. 3.3 (“Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras. The cameras are placed in front of the display in a non-linear arrangement providing a suitable tracking volume for the simulated welding … This toolkit provides prebuilt applications for calibration of the FLEX:V100 cameras and saving rigid body definitions to file. The toolkit also provides libraries for retrieving the current pose of defined rigid bodies and other information required for tracking”)).  
Concerning claim 3, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to represent a joint result for a group of concatenated slices using one or more polygons and associated polygon data (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”) White uses polygon data in at least two ways. First the “discrete weld .  
Concerning claim 4, White discloses The computer-implemented system as defined in claim 3, wherein the associated polygon data for the first one of the slices comprises at least one of: an indication of whether the one or more polygons represent a workpiece, a joint filler bead, or auxiliary data; a joint pass number; joint defect data for the first one of the slices (Fig. 6 (“White represents the target height, blue is too low and orange/red too high”) White shows defect data for all slices, including a first slice.) ; pressure applied; time exposed to source or applied heat input for the first one of the slices (p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”)).  
Concerning claim 5, White discloses The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a simulated joining material within a visualization of the simulation domain (Abstract, p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising.”)) based on a location of the first one of the slices, the one or more polygons (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the , and the associated polygon data (p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.”) p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”).  
Concerning claim 6, White discloses The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a result of the joining as a cross-section of a simulated workpiece and a simulated weld bead based on the simulated welding data for one of the slices corresponding to a location of the cross-section (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”).  
Concerning claim 7, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to define one or more simulation domains with reference to a workpiece, and to enable simulated joining of one or more joints within each of the simulation domains  ((p. 74, sec. 4.5 (“The .  

Concerning claim 8, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to display a result of the joining operation for at least one of the slices from any perspective (Fig. 6 (“Fig. 6 Various views of an example weld where the height attributed mapped to an artificial gradient”), (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”), p. 76, Sec. 6.1 (“In addition to the realistic view, the graphics unit offers several alternative views that represent different properties of the simulation.”)).  
Concerning claim 15, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to: 
define a joint area within the simulation domain (p. 72, Sec. 3.3 discussing tracking of the welding torch to determine area traversed and duration, p. 74, Sec. 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the (p. 74-75, Sec. 5.1 and 5.2 describing how the bead shape and volume are determined by the system, Figs. 6-7 showing views of a simulated weld with a defined joint area.); 
define respective slice reference frames for the slices based on a joint reference frame of the joint area (Fig. 2 (status information and tracking), p. 73, Sec. 4.1 (“Due to the wide variety of configurable inputs needed to define a work-piece and the underlying representation, a component responsible for managing the current configuration was required to ensure the other components receive all configuration parameters at start up and any changes that occur at runtime. Referred to as the Status Information object, it is the first component instantiated by the simulation engine. The component is responsible for parsing the scenario configuration.”), p. 73, sec. 4.2 (“The second component controlled by the engine is Tracking. The tracking component is central for operation because it acts as both the system clock and it is responsible for delivering information vital to all other components. The data it passes back is encapsulated in a serializable Pose class, which contains the time stamp of when its creation with the position and orientation of an object”), p. 74, sec. 5.1 (“To start the process, the coordinates returned by the tracking component are mapped to a particular discrete node. The temperature of the node at the mapped coordinates is set to the arc temperature, which was empirically set to be 6, 500^ C. The temperature generated by the welding process is considered constant provided no changes to input parameters are made.”), Fig. 10. The status information and tracking modules act together to establish a coordinate system, a type of reference frame, and track movement within the join arear to establish formation of the shape, size, and temperature of the weld slices formed over time.); 
simulate the joining operation for the slices p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”); and 
projecting simulation data from the slices onto the weld joint to visually simulate a weld bead resulting from the welding operation (Abstract, Figs. 6-7, p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising.”)).  
Concerning claim 16, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to simulate the joining operation for each of the slices by determining a plurality of control points in each of the slices based on joint parameters (p. 74, sec. 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes.”), p. 74, Sec. 5.1 (“Because the work-piece is uniform in nature, the rates of change across dimensions are uniform. This allows us to approximate the solution to the Laplace equation by creating a system of linear equations that solves for the temperature of each node in the plate simultaneously. The Gauss–Seidel method with under-relaxation is used to solve this system of linear equations for the temperature distribution in the plate … the coordinates returned by the tracking component are mapped to a particular discrete node. The temperature of the node at the mapped coordinates is set to the arc temperature … The primary output of the numerical heat transfer model is the predicted width of the weld bead, .  
Concerning claim 17, White discloses The computer-implemented system as defined in claim 16, wherein the joint parameters comprise welding parameters including at least one of: weld bead width, weld bead height, weld bead convexity or concavity, reinforcement depth, penetration depth, reinforced area, penetrated area, or dilution factor (p. 74, sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three-dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis.”)).  
Concerning claim 18, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to define one or more sequences within one or multiple simulation domains simultaneously or one after the other with in a working piece (p. 74-75, Sec. 5.2 (“The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity … sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step.”), p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”) The sequences are defined by the system as the ordered time steps.)  
Concerning claim 20, White as modified discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to display the visual simulation as a mixed reality display or an augmented reality display, in which only information associated with the simulation domain is rendered for display over a captured image (p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising. The monitor and glasses are available as an affordable bundle, and the quality is very good, featuring very little cross talk and low but acceptable brightness in stereo mode with a limited but usable viewing angle. The use of active stereo allows each eye to receive a full resolution frame. This technology allows us to better compensate for head rotations and improves cross talk beyond what is capable with the iZ3D or the Zalman.”), p. 76, sec. 6.2 (“In order to give users, additional feedback that is not available in real life we augment the realistic view guides that represent the .  
Concerning claim 21, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to simulate the cross-sectional slices as two-dimensional cross-sections of a joining operation being simulated (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”)).  
Concerning claim 22, White discloses A computer-implemented system for simulation of joining materials with or without filler material (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)), the system comprising: 
processing circuitry (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo ; and 
a machine readable storage device storing machine readable instructions (p. 71, Sec. 3.1, p. 74, sec. 4.5 (“the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. This information is stored in contiguous memory buffers in a format that does not require data conversions between the graphical and physical simulation. This allows relevant data in the simulation to be passed directly to the video card and stored in vertex buffers without conversion.”) which, when executed by the processing circuitry, cause the processing circuitry to: 
simulate of a three-dimensional joining operation within a simulation domain(p. 71-72 Sec. 3 describing the use of nVidia 3D Vision technology and 3D capable displays, Fig. 6, p. 74, Sec. 5.1 (“A three dimensional parabolic shape is assumed for the weld bead”), p. 74-75, Sec. 5.2, Fig. 4, p. 75, sec. 5.3 (“Figure 4 shows the conceptual connectivity of nodes in the weld mesh.”)); and 
display a cross-section of a simulated result of the simulated joining operation in response to receiving a selection of a location of the cross-section (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of A. Schilling, Jens Basanow, A. Zipf, Vector based Mapping of Polygons on Irregular Terrain Meshes for Web 3D Map Services, Published in WEBIST 2007 (“Schilling”).
Concerning claim 3, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to represent a joint result for a group of concatenated slices using one or more polygons and associated polygon data (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”) White uses polygon data in at least two ways. First the “discrete weld mesh” forms numerous polygons over the weld. Second, the welding bead is assumed to have a parabolic polygon as its cross section.  
To the extent White does not disclose using one or more polygons and associated polygon data, Schilling teaches this limitation (Fig. 2, p. 4 (“Connecting two nodes by a string of constrained edges.”), p. 4, sec. 3 (“The algorithm handles all layer polygons after each other. 
Concerning claim 4, White discloses The computer-implemented system as defined in claim 3, wherein the associated polygon data for the first one of the slices comprises at least one of: an indication of whether the one or more polygons represent a workpiece, a joint filler bead, or auxiliary data; a joint pass number; joint defect data for the first one of the slices (Fig. 6 (“White represents the target height, blue is too low and orange/red too high”) White shows defect data for all slices, including a first slice.) ; pressure applied; time exposed to source or applied heat input for the first one of the slices (p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”)).  
Concerning claim 5, White discloses The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a simulated joining material within a visualization of the simulation domain (Abstract, p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising.”)) based on a location of the first one of the slices, the one or more polygons (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below.), and the associated polygon data (p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.”) p. 74, Sec. 5.1 (“The depth of penetration 
Concerning claim 6, White discloses The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a result of the joining as a cross-section of a simulated workpiece and a simulated weld bead based on the simulated welding data for one of the slices corresponding to a location of the cross-section (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”).  
Concerning claim 9, White discloses The computer-implemented system as defined in claim 1 and data … representative of a joining operation based on cross-sectional slices (), but does not expressly teach the use of vector data. Schilling teaches wherein the instructions are configured to cause the processing circuitry to store the simulation data as vector data … based on the cross-sectional slices.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie 
Concerning claim 10, White as modified discloses The computer-implemented system as defined in claim 9, wherein the instructions are configured to cause the processing circuitry to render a workpiece and a joint filler bead based on the … data for the cross-sectional slices (Fig. 3, p. 74, Sec. 5 (“The initial model was adapted from the technique described by Patankar (1980) and uses a finite difference method to solve the thermal conductance problem using a discretization of the work-piece.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity … sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step.”), p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”) Performing the simulation over time steps while assuming a parabolic cross section will form the weld bead as a set of interconnected cross-sectional slices since the weld is placed in one or more lines (see, e.g. Figs. 6-7) with a cross-sectional slice deposited during each time step.).  White does not expressly disclose the use of vector data, but Schilling teaches render[ing] … based on the vector data.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of 
Concerning claim 11, White as modified discloses The computer-implemented system as defined in claim 10, wherein the instructions are configured to cause the processing circuitry to render the workpiece and the joint filler bead by: generating a three-dimensional mesh based on the … data (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. … The mesh uses a double buffer representation of the temperature and position to prevent writes from affecting reads of an unsteady state.”), Fig. 4 (A typical mesh neighborhood)); and mapping at least one of color information, surface type information, heat affected zone information, heat affected zone strength information, pressure applied, time exposed to source or weld puddle information to the three-dimensional mesh (p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.”)).  White does not expressly disclose the use of vector data, but Schilling teaches render[ing] … based on the vector data.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White to render the simulation data the cross-sectional slices as vector data as taught by Schilling. Since both references teach methods and systems for forming 3D simulations using a mesh of nodes the references are from the same field of endeavor. Both references are also attempting to solve a problem of creating accurate 3D simulations in an efficient manner. A POSITA would have been motivated to combine White and Schilling because both already use a mesh of nodes for constructing 3D simulations (Schilling p.4, sec. 3; White at p. 74, sec. 5.1) the connection of these nodes to create triangle polygons would be straightforward and yield predictable results. 
Concerning claim 12, White as modified discloses The computer-implemented system as defined in claim 9, wherein the instructions are configured to cause the processing circuitry to calculate a volume of deposited material (p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”)and determine the … data for the cross-sectional slices based on the calculated volume (p. 74-75, Sec. 5.2 (“By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”).  White does not expressly disclose the use of vector data, but Schilling teaches determine the vector data.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that 
Concerning claim 13, White as modified discloses The computer-implemented system as defined in claim 12, wherein the instructions are configured to cause the processing circuitry to calculate the volume of deposited material based on programmed simulation parameters (p. 74-75, Sec. 5.1 and 5.2 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation. … sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”).  
Concerning claim 14, White as modified discloses The computer-implemented system as defined in claim 9, wherein the instructions are configured to cause the processing circuitry to calculate at least one of a surface geometry or a weld bead penetration for the cross-sectional slices (p. 74, sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three-dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity.”), (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-, and include the -39-WO 2019/171172PCT/IB2019/000230at least one of the surface geometry or the weld bead penetration in the … data for the cross-sectional slices (p. 74, sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A threedimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity.”), (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”). White does not expressly disclose the use of vector data, but Schilling teaches include the -39-WO 2019/171172PCT/IB2019/000230at least one of the surface geometry … in the vector data.   (Fig. 2, Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White, which determines the surface geometry and weld bead penetration, to include this data as vector data which may be used to store and render the 3D simulation as taught by Schilling. Since both references teach methods and systems for forming . 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White alone.
Concerning claim 19, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause two or more processors to define the same workpiece and simulate separate welding operations on different simulation domains simultaneously ((p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”) The system of White could simply use two sets of the described processors to run simultaneous separate welding simulations. White suggests performing such simultaneous activities on p. 80 in section 9 In this environment, the longer-term development of an instructor station is required to provide the ability to set up simulated runs simultaneously, and to send out prerecorded simulations for observation to the individual student stations.” It would have been obvious to POSITA to duplicate the setup .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 28, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715